*114OPINION
MARIAN F. HARRISON, Bankruptcy Judge.
The issue before the Panel on appeal is whether the bankruptcy court erred in holding that real property transferred in error to Debtor by his Father pre-petition was impressed with a constructive trust as a matter of law, and thus, the bankruptcy estate had no interest in the real property. The Panel reviews this conclusion of law de novo. See In re Booth, 260 B.R. 281, 285 (6th Cir. BAP 2001); First Union Mortg. Corp. v. Eubanks (In re Eubanks), 219 B.R. 468, 469 (6th Cir. BAP 1998) (citation omitted). After reviewing the record, the parties’ briefs, and applicable law, the Panel concludes that the bankruptcy court did not err. Accordingly, for the reasons stated in the bankruptcy court’s well-reasoned opinion entered on November 12, 2013, Helbling v. Thomas, (In re Thomas), Ch. 7 Case No. 12-14916, Adv. No. 13-1012 (Bankr.N.D.Ohio 2013) ECF No. 66, we affirm.